Citation Nr: 1714827	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970.  He died in August 2012, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefits sought on appeal.  This case was previously before the Board in November 2014, when it was remanded to the RO for additional development.

In October 2012, the appellant, in her capacity as the surviving spouse, requested to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  The RO subsequently (in February 2013) recognized her as the substituted appellant for the Veteran's appeal seeking a higher rating for PTSD and entitlement to TDIU; these are the issues currently before the Board on appeal.

The Board notes that, in September or October 2012, the appellant submitted a properly completed VA Form 21-22a formally appointing an attorney (identified on the title page) as her representative in this matter.  (The original submission of this appointment appears to now be incompletely recorded in the Veterans Benefits Management System (VBMS) claims-file, but complete documentation of this appointment was re-scanned into the system in May 2013, July 2014, and June 2016.)

The Board also observes that the Veteran's July 2010 correspondence (in addition to raising the claims currently on appeal) raised a claim of entitlement to an increased rating for fracture of the right fibula; this claim was resolved by adjudication in the February 2011 RO rating decision, and the decision on this claim was not appealed.  The July 2010 correspondence also presented a notice of disagreement initiating an appeal of a prior denial of service connection for erectile dysfunction; the erectile dysfunction appeal initiated at that time was resolved with a grant of service connection for the disability in a January 2012 RO rating decision, and the issue is no longer in appellate status.

The Board notes that some of the mail sent by VA the appellant has been returned as undeliverable.  Although some items of correspondence were not correctly addressed to the appellant's home address, the record reflects that the appellant's appointed representative has received the pertinent mailings and the appointed representative sent a letter to VA in October 2016 expressly instructing that the appellant has made her "final submission in support of the appeal and we waive any remaining time ....  Please forward the case to the Board for a decision."  Accordingly, the Board shall proceed with final appellate review of this case.

Review of the claims-file reveals that the appellant notified the RO of the change in her address in December 2014, and multiple occasions since.  The appellant's address is now correctly updated in the Veterans Appeals Control and Locator System (VACOLS).  The matter of ensuring that the appellant's address is correctly updated in other systems such that any future RO mail is sent to the correct current address (the address reported by the appellant in correspondence received in December 2014, and subsequently) is hereby referred to the RO for the necessary action.


FINDINGS OF FACT

1.  The Veteran's PTSD manifested in symptoms of severity most nearly approximating occupational and social impairment with reduced reliability and productivity; the Veteran's PTSD has not been shown to have manifested in severity of disability more nearly approximating occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood), nor total occupational and social impairment.

2.  The Veteran's service-connected disabilities have not been shown to have been of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating for PTSD in excess of 50 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.130 (West 2014), Diagnostic Code 9411 (2016).

2.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an Increased Rating for PTSD

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  See DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the claim on appeal was initially certified to the Board prior to August 2014, the DSM-5 is not applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim for an increased rating in July 2010 (the date of correspondence from the Veteran recognized by the RO as the claim).  His disability was rated 50 percent disabling through the rating period for consideration in this appeal.  Based on a review of the evidence of record, the Board finds that an increased rating is not warranted for any portion of the period on appeal.

In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment records, VA examination reports, and private treatment records; the Board has considered all psychiatric symptomatology.  The Board wishes to make it clear that while it has read all the evidence, to include the VA clinical records and the private treatment records, it will not discuss each and every reported symptom for each and every encounter.  Gonzalez, supra.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's PTSD symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has considered the evidence from one year prior to the date on which the Veteran filed a claim to determine whether it reflects a worsening during that period.  The RO accepted the Veteran's written correspondence of July 2010 (intended to serve as a notice of disagreement, but not timely to qualify as such) as a claim for an increased rating for PTSD; accordingly, the one year period prior to the date of claim spans back to July 2009.  The Board has considered the complete history of the Veteran's PTSD, and the Board notes that a December 2005 RO rating decision considered and denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD at that time.

The Veteran received mental health treatment at VA facilities that included his attendance at numerous group therapy sessions.  The Board has reviewed the reports of these sessions documented in the Virtual VA and in VBMS, with particular attention to those from during and proximate to the rating period for consideration in this appeal.  The Board notes that group therapy session reports from June 2009 show that the Veteran was observed to be interactive, attentive, and cognitively alert with appropriate affect.  These findings are essentially repeated in the numerous subsequent regular group therapy reports during the period for consideration until the Veteran's apparently last attendance in June 2012.  The Board observes that minor variations were occasionally noted in these reports, such as in August 2009 reports showing that the Veteran had a higher motivation to participate and was more supportive, still with appropriate affect and cognitive coherence.  Thought processes and logic were coherent and goal directed.  No suicidal ideations or homicidal ideations noted.  None of the variations in the group therapy notes depict significant worsening of symptomatology meeting the criteria for a higher rating in this case.

A set of the Veteran's private psychiatric treatment reports from Dr. Hyder (added to the claims-file in April 2015) shows treatment and medication adjustments from May 2010 to June 2012.  A May 2010 report documents symptoms of anxiety and depression and "seeing killing."  June and July 2010 reports show that the Veteran was responding well to medications and was stable.  In February 2011, the Veteran reported feeling depressed every morning with improvement over the course of each day.  A March 2011 report shows that the Veteran changed medications to treat anxiety and depression, and was feeling better.  An April 2011 report shows that the Veteran was managing symptoms while undergoing chemotherapy for diagnosed lung cancer; mood and affect remained stable.  A May 2011 report presents similar information, but noting that the Veteran had been angry lately due to increased stress due to the cancer.  In July 2011, the Veteran was noted to be reporting worsening symptoms of PTSD "likely ... due to Rx," but without plans or intent to harm himself and with stable mood and affect; the Veteran denied suicidal or homicidal ideation.  A December 2011 report shows that the Veteran was off of his medications (with a reference to his having undergone chemotherapy) and experiencing increased anxiety (also with a somewhat illegible reference to his chemotherapy); the Veteran did not want to go back to his medications, and was noted to be stable with regard to mood and affect, and the Veteran denied suicidal or homicidal ideation or audiovisual hallucinations.  A March 2012 report appears to show that the Veteran was taking medications again and "responding fairly well" while going through chemotherapy; mood and affect were stable.  A June 2012 report appears to show that the Veteran continued with medication while continuing chemotherapy.

Prior to the rating period on appeal, the Veteran underwent a VA fee-basis psychiatric examination for rating purposes in February 2008.  The report of this examination is of record.  The February 2008 report shows that the Veteran reported renewed difficulty falling asleep and staying asleep most nights.  The Veteran had fitful sleep and nightmares several times weekly, both specific and composite, and reported waking up prematurely in distress.  He had flashbacks several times weekly, spontaneously and triggered by external events.  The Veteran was avoidant about information concerning the Vietnam War.  The Veteran was increasingly socially avoidant, and spent most of his time at home performing chores.  The Veteran reported that through the years he had been irritable and angry; he had no history of extensive violence.  The Veteran reported often feeling anxious and depressed.  The Veteran reported having recurrent suicidal thoughts, but had never attempted to harm himself.  The Veteran described being wary and suspicious of people when in public.

The February 2008 report describes that the Veteran had an extensive history of substance dependence, but that "he stopped using all substances approximately twenty years ago."  The report describes a history of multiple psychiatric hospitalizations, with the most recent "in 2007 for two months."  The examiner noted "no clear history of suicidal action, homicidal action or psychosis."  The report discusses that the Veteran worked for the Postal Service from 1971 to 2005, and that he performed his work successfully, but "they frequently tried to have him leave .... because of his irritability and social isolation."  The Veteran explained that during an earlier portion of his tenure he was abusing substances and frequently missed work, but "[d]uring the latter years, his work performance improved."

The February 2008 report's findings from mental status examination show that the Veteran was polite and cooperative, maintained eye contact well, and was a reliable historian.  The Veteran's speech and thought processes were goal directed, his behavior was normal, and no psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three of out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect became appropriately sad and anxious as he discussed the traumatic events to which he was exposed.  The Veteran was found to not be actively suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran's fund of knowledge was good, abstracting ability was good, mathematical calculating ability was good; the Veteran's insight and judgment were good.  The February 2008 examiner concluded that the Veteran suffered from PTSD symptoms of "moderate" severity, with secondary polysubstance dependence in sustained full remission. 

The February 2008 report presents the psychiatric examiner's discussion of the Veteran's assertion that "he is completely unable to work, from a mental health point of view."  The February 2008 examiner disagreed with the Veteran's assertion ("I disagree with this."), and opined that the Veteran would be capable of performing work in a structured environment provided that he was relatively isolated and given a great deal of support.  The examiner did believe that the Veteran was not capable of working on a full-time basis at that time, from a mental health point of view, but that the Veteran could otherwise perform work in a structured environment "where his tendencies towards social isolation, irritability and other mental health problems would be taken into account."  The examiner found that the Veteran was competent to handle his own funds, "is able to follow directions," and "completes his own activities of daily living."  The examiner found that the Veteran did not represent a threat to himself or to anyone else at the time.  A GAF score of 55 was assigned.

A February 2010 VA Counseling Record Narrative Report (added to the record in February 2011) shows that a vocational rehabilitation counselor found that the Veteran had "an impairment of employability" that had not been overcome, to which the Veteran's service-connected disability contributed.  The report noted a "serious employment handicap."  The report describes that the Veteran had an honorary high school diploma received in Vietnam, had some coursework in Art Design (drawing and painting) without receiving a degree, had a welding certificate, and had worked as military police, transportation, armored guard, driver; he had also worked in the U.S. Postal Service and also as a valet driver, dishwasher, and carpet cleaner.  The report indicates that the Veteran last worked in 2006.  The report indicates that the Veteran's lack of employment was associated with factors beyond merely his mental health.  The report discusses the Veteran's employment handicap with reference to both his service-connected PTSD as well as nonservice-connected glaucoma.  The report cites that the Veteran "has difficulties with interpersonal communications, isolation, depression, nervousness, trust and flashbacks," and also that the Veteran "has decrease[d] vision."  The report notes that the Veteran described "PTSD has affected managerial relations," and "[h]e reports difficulty with getting along with an owner of a carpet cleaning job in which he lost that employment within 4 weeks."  The Veteran reported ongoing "difficulty with nightmares and confusion."  The author discusses that the Veteran "may experience negative perceptions from employers due to being a veteran from the Vietnam era, age 61, and his unemployment since 2006."  The Veteran described that he had attempted to take training courses in January 2010 but "had to withdraw due to not having the funds for books."  The report additionally notes that the Veteran's employment challenges included "an age barrier, record of current neuropsychiatric condition, substance abuse history, and unstable work history."

In July 2010, the Veteran filed a claim requesting an increased disability rating for his service-connected PTSD.

The same VA fee-basis psychiatric examiner who conducted the February 2008 psychiatric examination (discussed above) again examined the Veteran in October 2010 (now within the period for consideration in this appeal), and the report of this examination is also of record.  The October 2010 report shows that the Veteran described having difficulty falling asleep and remaining asleep.  Both specific and composite nightmares occurred several times weekly.  He had fitful sleep.  He had hit or kicked his wife in his sleep on several occasions, and they often slept in separate beds.  During waking hours, he suffered from unwanted intrusive flashbacks several times weekly.  These occurred both spontaneously and secondary to external stimuli such as loud noises or certain movements.  He avoided media concerning all wars.  He had become significantly socially avoidant.  He spent most of his time at home performing chores.  He seldom went outside unless his wife accompanied him.  He had become increasingly irritable and angry in public settings.  He had not been violent.  He was frequently anxious and depressed.  He had recurrent non-specific suicidal thoughts.  He had not attempted to harm himself or others.  He was wary and suspicious in public settings, and would sit with his back to the wall.  He was easily startled by loud noises, sudden movements, or certain smells.  He denied ever being acutely violent, suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive. 

The mental status examination findings presented in the October 2010 report indicate that the Veteran was open and forthcoming, polite and cooperative.  He maintained eye contact well.  He was deemed to be a truthful and reliable historian.  Speech and thought processes were goal directed.  His behavior was normal.  No psychomotor abnormalities were noted.  He was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect were sad and anxious as the Veteran discussed his exposure to multiple traumatic events.  The Veteran was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive, or compulsive.  His fund of knowledge was good.  His abstracting ability was good.  His mathematical calculating ability was good.  His insight and judgment were good.

The October 2010 report shows that the psychiatric examiner determined that the severity of the Veteran's mental health disorder was "moderate."  The Veteran was found to not represent a danger to himself or anybody else.  He had not been acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive or compulsive.  The Veteran was able to comprehend and complete simple and complex commands, provided he could work in relative isolation.  He had a noted lengthy history of becoming irritable, anxious and withdrawn in public settings.  He had not been able to establish and maintain personal relationships for many years.  Noting that the Veteran retired in 2005, the examiner found that the Veteran was capable of performing work from a mental health point of view.  The examiner opined that if the Veteran were to return to work he would not be able to perform executive level functions or serve as a leader, and he would work best in relative isolation.  The report explains that the Veteran would invariably become irritable, anxious and withdrawn in the work setting; the report advised that the Veteran and his superiors would need to understand the exact parameters of his work.  The examiner found that the Veteran was mentally capable of managing his benefit payments in his own best interest, and the Veteran was able to perform all activities of daily living.  The Veteran was capable of performing daily hygiene.  The Veteran had no noted current legal problems.  The Veteran did not require further diagnostic testing for mental health problems.  A GAF score of 53 was assigned.  The examiner found that the mental health disturbance had caused impairment in the Veteran's social and occupational functioning.

The Veteran's February 2011 notice of disagreement in this matter presented his representative's arguments directing attention to the February 2010 vocational counseling report, the February 2008 VA examination report, and earlier evidence from significantly prior to the rating period for consideration in this case.  The Veteran's representative argued that "it is clear that he should have been rated higher from the date of his first application.  It is evidence that he should have been rated at least 50% from 5-13-1997 and unemployable no later than 7-14-99...."  However, the representative acknowledges (in the same February 2011 notice of disagreement) that "[t]he claim for PTSD and Individual Unemployability was dated August 3, 2010."  The RO and the Board have actually accepted an earlier statement from July 2010 as initiating the claims on appeal, and the rating period for consideration in this appeal dates no farther into the past than July 2009 (one year prior to the date of claim).  (The Board further notes that a prior December 2005 RO rating decision considered and denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD at that time; an April 2008 RO decision denied entitlement to a TDIU at that time; those decisions are final.)

The Board notes a February 2011 VA Mental Health Medication Management note of record that discusses the Veteran's mental health status at the time.  The report shows that the Veteran described being depressed, and was isolating in the home more with less interest in going out and doing things.  The Veteran was worried about the discovery of a concerning medical finding with respect to his lungs.  The report notes that the Veteran spent much of the day watching his daughter and grandchild, who live with him.  The Veteran noted that in a community he had previously lived in he could stay home and people would visit, but that in his current community he found he was alone more.  The Veteran described that he wanted to get back into artistic pursuits, but had not yet done so because he was worried the grandchildren would get into the paints.  He expressed interest in taking art classes if he could find an appropriate school.  He described that he intended to paint more if his daughter could find a place of her own.  The Veteran described that his sleep was fair and he had been trying to taper off Klonopin, and had been able to maintain fair rest.  He did not like taking Trazodone often as it caused grogginess at times.  The report noted that his private mental health provider prescribed Venlafaxine; the Veteran had recently started back on this medication and noted that it did improve and support his mood.  The Veteran denied alcohol or drug use, and he was able to maintain sobriety.  The Veteran reported feelings of being overwhelmed, but denied any suicidal intent or planning, stating that family and religion protected him from doing so.  

The February 2011 report shows that the Veteran denied any homicidal ideation, intention, or plan.  Mental status examination findings at the time show that the Veteran was appropriately dressed with fair grooming; he was fully alert and awake with no abnormal behaviors or movements.  He was cooperative with good eye contact.  His speech was normal.  His thought processes were linear and goal directed.  There was no noted delusional content.  The Veteran's mood was "depressed" while his affect was brighter than observed in the past.  The Veteran was described as calm and pleasant with no noted irritability or dysphoria.  The Veteran denied hallucinations, and denied suicidal or homicidal ideations, intentions, or plans, or any history of such.  The examiner determined that the Veteran was cognitively stable for recent and remote events, and relevant in conversation.  The Veteran's insight and judgment were deemed to be fair.  A GAF score of 58 was assigned.

The Board notes an April 2012 VA Mental Health Status Examination report (documented in Virtual VA) that discusses the Veteran's mental health at the time.  This report shows that the Veteran presented with fair grooming, was fully alert and awake, and exhibited no abnormal behaviors or movements.  He was cooperative with good eye contact.  The Veteran's speech was normal, and his thought processes were linear and goal directed with no noted delusional content.  The Veteran's mood was "depressed," while his affect was brighter than on the last visit.  The Veteran was calm and pleasant with no noted irritability or dysphoria.  He denied hallucinations.  He denied any suicidal or homicidal ideations, intentions or plans, or any history of such.  Cognitively, the Veteran was stable for recent and remote events and he was relevant in conversation.  The Veteran's insight and judgment were deemed to be fair.  A GAF score of 58 was assigned.

A June 2013 written opinion (received by VA in July 2013) by a private vocational consultant is also of record.  The opinion essentially asserts, with attention focused upon the Veteran's service-connected PTSD, that the Veteran was totally occupationally impaired / unemployable as of February 2008; the opinion further asserts that the Veteran had "total occupational disability due to service-connected conditions at the time of retirement in 2005."  (Notably, the question of whether the Veteran was rendered unemployable by service-connected disability prior to April 2008 has already been adjudicated with a final RO rating decision in April 2008 that denied entitlement to TDIU.)  This opinion is informed by review of pertinent documentation of the Veteran's history, but not by any direct encounter or examination of the Veteran.  The June 2013 opinion is not informed by any indicated psychiatric training or expertise.  The June 2013 opinion does not discuss any of the evidence concerning the Veteran's health and capacity contemporaneous to the period for consideration in this appeal (the PTSD rating claim currently on appeal was initiated by the Veteran's July 2010 claim).  The most proximate evidence to the period on appeal that the vocational consultant discusses is a February 2008 VA psychiatric examination report.  The Board has considered the contents of the February 2008 VA psychiatric examination report, as discussed above.

The Board observes that the other evidence discussed by the June 2013 vocational consultant's opinion features reports from prior to the RO's December 2005 final decision finding that the Veteran's PTSD did not meet the criteria for a rating in excess of 50 percent.  The Board has carefully considered whether the older evidence may nevertheless show that the Veteran's psychiatric impairment during the period now on appeal met the criteria for an increased rating.  The vocational consultant's citation of an October 2005 VA psychiatric examination report discusses the Veteran's recent "early retirement" and notes that the "Veteran was missing too much time from work due to drug issues and emotional problems."  However, the Board also notes that the VA examination reports dated in February 2008 and in October 2010 clearly indicate that the worst of the Veteran's problems in this regard were relatively remote (and distant from the period for consideration on appeal): "Early on, while the veteran was abusing substances, he frequently missed work.  During the latter years, his work performance improved."  The October 2005 report notes that the Veteran had "stopped alc[o]hol and other drugs [aside from marijuana]."

The private vocational consultant's conclusions assert that "the evidence in total more likely than not represents total occupational disability due to service-connected conditions at the time of retirement in 2005," arguing that the Veteran "was working in a civil-service job where there is much latitude and tolerance for behavioral issues and absences beyond those of other employers.  Had it not been for this tolerance and accommodation, he most likely would have been forced out of employment earlier than 2005."  To the extent that it may be pertinent to determining whether the Veteran's PTSD met the criteria for an increased rating during the rating period pertinent to this case, the Board is not persuaded that the Veteran's 33-year span of full-time employment concluding with his retirement in 2005 demonstrate that his mental health concerns during the period on appeal were productive of greater than occupational and social impairment with reduced reliability and productivity (as contemplated by the assigned 50 percent rating).

PTSD Schedular Rating Conclusions

The Board finds that a rating in excess of 50 percent for PTSD is not warranted for any period on appeal.  The Board finds that the severity of psychiatric impairment shown more nearly approximates the level of occupational and social impairment with reduced reliability and productivity contemplated by the assigned 50 percent rating.  The shown level of impairment did not more nearly approximate occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) as contemplated by the criteria for the next-higher rating of 70 percent.  Even noting the indications that the Veteran's psychiatric impairment negatively impacted his functioning with regard to work / school and mood, the Board finds that the evidence does not show that the Veteran's psychiatric health resulted in deficiencies of family relations (the Veteran maintained a marriage and shared his home with his daughter and grandchild), judgment (the Veteran was consistently assessed by clinicians to have intact/fair judgment), or thinking (the Veteran was consistently assessed by clinicians to have non-deficient thought processes).  The Board also observes that, distinct from any work deficiencies that may have been associated with the Veteran's PTSD, it is not clear that the Veteran's PTSD resulted in significant deficiencies in school function.  The Veteran had undertaken a new occupational training program in January 2010 and withdrew due to financial limitations, not psychiatric concerns (as documented in a February 2010 VA counseling report discussed above).  The Veteran also planned to enroll in art training classes, and was delayed by the need to find an appropriate school and to wait until his daughter found a home of her own, not by psychiatric impairment (as documented in the February 2011 VA Mental Health Medication Management note).

The Board has considered all of the Veteran's reported symptoms and the clinical findings of record.  The Board also notes that the Veteran's symptoms were subject to waxing and waning.  However, despite his significant symptoms, the Veteran's PTSD did not prevent him from participating in his marital relationship and a good relationship with his daughter and grandchild, did not render the Veteran's judgment or thought processes to be deficient, did not prevent him from pursuing new occupational training, nor did his PTSD prevent him from pursuing hobbies and activities.  The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, was not so severe as to warrant a rating in excess of 50 percent.

The Board has considered the June 2013 opinion of a private vocational consultant asserting that the Veteran's psychiatric impairment manifested in greater impairment than that contemplated by a 50 percent schedular rating.  The Board finds that the June 2013 opinion is less probative than contrary evidence of record.  The June 2013 opinion was not informed by psychiatric or mental health expertise and was not informed by personal interview and examination of the Veteran.  The Board finds that the treatment and examination reports by trained mental health professionals who had directly examined, interviewed, and/or treated the Veteran are more probative indications of the severity of the Veteran's mental health impairment during the period on appeal.  The Board notes that the June 2013 private vocational consultant opinion cites some of the other evidence of record in its analysis; however, the Board finds that the June 2013 private vocational consultant opinion does not persuade the Board that the evidence of record shows a greater degree of impairment during the period on appeal than that contemplated by the 50 percent rating.

To the extent that the June 2013 letter relies upon the February 2008 VA examination report as the basis for concluding that the Veteran was unemployable due to PTSD during the period on appeal arising from the July 2010 claim, the Board is not persuaded that the letter's analysis demonstrates such severity of impairment.  A significant pillar of the analysis presented in the June 2013 letter of the private vocational consultation states that the "[t]he record is consistent in the GAF ratings in the moderate level.  But of more significance occupationally, it is also consistent in terms of his social interaction issues in the workplace.  A severe impairment in that area alone would preclude all work ...."  However, the Board is not persuaded that this assertion identifies support in the contemporaneous evidence for the predicate assertion that the Veteran had the level of "severe impairment" of his social interaction as to preclude all work.  It is clear that the Veteran experienced social impairment, but the "consistent" GAF ratings of record (in the 51 to 60 range) noted by the June 2013 letter specifically contemplates "moderate" difficulty in social, occupational, or school functioning.  If mental health professionals evaluating the Veteran and assigning GAF scores had identified a "serious" impairment in social, occupational, or school function (e.g. no friends, unable to keep job), then a GAF score in the range of 41 to 50 would have been indicated.  The June 2013 letter of the private vocational consultant challenges the validity of the GAF scores in the 51 to 60 range, but does so by pointing to a June 1999 VA examination report presenting a GAF score of 55 while finding the Veteran "moderately to severely psychiatrically disabled."  It is not clear to the Board that the vocational consultant has identified any clear error in the June 1999 VA psychiatrist's competent characterization of psychiatric functional impairment, nor has the vocational consultant otherwise clearly shown that the other GAF score assignments are erroneous or improper.

Furthermore, and significantly, the vocational consultant does not cite any of the evidence contemporaneous to the period for consideration on appeal to support her assertions and conclusions.  The Board notes that the most proximate cited evidence, the February 2008 VA fee-basis psychiatric examination report (prior to the period on appeal), was authored by a psychiatrist who later re-examined the Veteran and provided updated findings in an October 2010 VA fee-basis examination report (during the period on appeal).  That author's October 2010 findings specifically include that "[t]he veteran is capable of performing some work from a mental health point of view," with certain specified conditions (not able to perform "executive level functions or serve as a leader," "would work best in relative isolation," "[h]e and his superiors would need to understand the exact parameters of his work").  Notably, the VA fee-basis psychiatric examiner does not indicate that the Veteran would be limited to part-time work in the updated October 2010 report, a change in the key assessment that the same examiner made in February 2008 that has been cited with significance by the June 2013 letter of the private vocational consultant.

The evidence also reflects various assignments of GAF scores within the range of 51 to 60, including in the evidence discussed above.  Although GAF scores are no longer used in the current DSM-5, the Veteran's past scores are indicative that the examiner(s) were of the opinion that the Veteran had mostly moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty with social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The evidence noted above is against a finding of deficiencies in most areas.  The Board has considered the Veteran's symptoms, whether or not they are specifically listed amongst the examples in the rating criteria; the Board finds that the Veteran's reported symptoms did not rise to such level of severity for a 70 percent or higher rating.  He had not had obsessional rituals interfering with routine activities.  His speech had not been intermittently illogical, obscure, or irrelevant.  His mood had not affected his ability to function independently (nor had any manner of continuous panic).  Although the Veteran had some difficulties with irritability, he had not experienced impaired impulse control involving any periods of violence, nor any comparably severe loss of impulse control.  He had not had spatial disorientation.  He had not neglected his personal appearance and hygiene.  He had not had an inability to maintain effective relationships.  (With regard to relationships, the Board notes that some evidence, including the October 2010 VA examination report, suggests that the Veteran had recently not been able to actually establish and maintain personal relationships, but the evidence does not reflect that the Veteran's social impairment rendered him incapable of maintaining relationships as contemplated by the criteria for a 70 percent rating; significantly, as discussed above, the evidence does not reflect that the Veteran's mental health caused him to be deficient in his family relationships).

Additionally, with attention to the criteria for a 100 percent rating, the Board finds that the Veteran had not had gross impairment in thought processes or communication.  He had not experienced persistent delusions or hallucinations.  He had not developed grossly inappropriate behavior.  He had not been a persistent danger of hurting himself or others.  He did not experience an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He had not experienced disorientation to time or place.  He had not experienced memory loss for names of close relatives, his own occupation, or his own name.

Not only had the Veteran not exhibited the majority of the symptoms listed as examples for a rating of 70 percent or 100 percent, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 50 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran did not exhibit symptoms of such severity and/or frequency to cause deficiencies in most areas and/or total occupational and social impairment.  The Veteran's PTSD clearly caused occupational and social impairment, but not total impairment and not manifesting in deficiencies in "most areas" due to symptoms of the nature and severity contemplated by the criteria for a rating in excess of 50 percent.  Notably, the Veteran, despite his symptoms, was still able to maintain a marriage, family relationships, pursuit of occupational training, and planned pursuit of further artistic training and activities (prevented by various circumstances, but not prevented by mental health concerns).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not provide a basis for a grant of this claim on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The ratings are based on the severity of the Veteran's symptoms and the code allows for various ratings based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless of whether the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the rating of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran had established service-connection for PTSD, right fracture fibula (rated noncompensably disabling), erectile dysfunction (rated noncompensably disabling), and lung cancer (effective from March 24, 2011, already rated 100 percent disabling).  The evidence does not suggest that this case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran raised a claim for a traditional TDIU (on the basis of a combination service-connected disabilities) in his July 2010 claim, and analysis of that traditional TDIU claim (discussed in detail, below) essentially features consideration of whether the Veteran was rendered unemployable by his service-connected PTSD, alone.  The Veteran's other service-connected disabilities either are not suggested to have contributed to unemployability (noncompensable residuals of right fibula fracture and noncompensable erectile dysfunction) or have already been assigned a schedular total (100 percent) rating throughout the service-connected effective period (lung cancer rated 100 percent disabling from March 2011).  The question of whether any combination of disabilities (apart from the already recognized totally disabling disability of lung cancer) entitled the Veteran to a TDIU rating essentially reduces to a question of whether the Veteran was rendered unemployable by his PTSD, considered alone.  As discussed in detail above (in the schedular rating analysis for PTSD), the Board finds that the Veteran's PTSD did not manifest in total occupational impairment during the period on appeal.  As discussed in detail below (in the traditional TDIU analysis), the Board finds that the Veteran's PTSD did not otherwise manifest in impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  For those reasons, the Board finds that any issue of entitlement to a TDIU due specifically to PTSD under Rice must be denied.

Claim of Entitlement to TDIU

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than 100 percent, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a) (providing that to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 3.416(a).  It may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. §4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran raised the traditional TDIU claim on appeal with written correspondence received in July 2010.  (The July 2010 correspondence was intended to be a notice of disagreement to appeal a prior denial of TDIU, but was untimely for that purpose and was instead accepted by the RO as a new claim).  The Veteran's prior claim of entitlement to TDIU was adjudicated by the RO with a final decision denying the claim in April 2008.  For the portion of the appeal period prior to March 14, 2011, the Veteran had service-connected disabilities of (1) PTSD rated 50 percent disabling, (2) right fibula fracture rated 0 percent disabling, and (3) erectile dysfunction rated 0 percent disabling [effective from August 28, 2009].  For the portion of the appeal period from March 14, 2011 onward, the same service-connected disabilities and ratings were in effect with the addition of lung cancer rated 100 percent disabling.  Considering that the lung cancer rating already provides a schedular total rating in and of itself, the Board has considered whether any other combination of service-connected disabilities (apart from the lung cancer) met the criteria for a TDIU during the period on appeal.  The schedular percentage requirements for TDIU (separate from the 100 percent rating for lung cancer) under 38 C.F.R. § 4.16(a) are not met.

Regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The evidence and contentions in this case do not suggest that the Veteran's noncompensable service-connected disabilities significantly impacted his employability.  Furthermore, as the Veteran's service-connected lung cancer was assigned a schedular 100 percent rating throughout the period of its service-connected compensation award, that disability does not factor into consideration of entitlement to a TDIU in this case.  The focus of this claim, rather, is upon the Veteran's PTSD disability, specifically.

The record reflects that the Veteran retired from his long-term job in 2005, after working for the U.S. Postal Service for approximately 34 years.  The Veteran also reported, in a June 2010 vocational consultation report, that he worked as a valet driver, dishwasher, and carpet cleaner; the Veteran described working briefly as a carpet cleaner in 2006, and apparently had not worked since that time.

A February 2010 VA Counseling Record Narrative Report shows that a vocational rehabilitation counselor found that the Veteran had "an impairment of employability" to which the Veteran's service-connected disability contributed and which the Veteran had not overcome.  The report noted a "serious employment handicap."  The report describes that the Veteran had an honorary high school diploma received in Vietnam, had some coursework in Art Design (drawing and painting) without receiving a degree, had a welding certificate, and had worked as military police, transportation, armored guard, driver; he had also worked in the U.S. Postal Service and also as a valet driver, dishwasher, and carpet cleaner.  The report indicates that the Veteran last worked in 2006.  The report discusses the Veteran's employment handicap with reference to both his service-connected PTSD as well as nonservice-connected glaucoma.  The report cites that the Veteran "has difficulties with interpersonal communications, isolation, depression, nervousness, trust and flashbacks," and also that the Veteran "has decrease[d] vision."  The report discusses that the Veteran "may experience negative perceptions from employers due to being a veteran from the Vietnam era, age 61, and his unemployment since 2006."  The report notes that the Veteran described "PTSD has affected managerial relations," and "[h]e reports difficulty with getting along with an owner of a carpet cleaning job in which he lost that employment within 4 weeks."  The Veteran reported ongoing "difficulty with nightmares and confusion."  The Veteran described that he had attempted to take training courses in January 2010 but had to withdraw due to lack of funds.  The report notes additionally that the Veteran's employment challenges included "an age barrier, record of current neuropsychiatric condition, substance abuse history, and unstable work history."

The October 2010 VA psychiatric examination report discusses the Veteran's psychiatric symptoms in detail, and the examiner's discussion noted that the Veteran reported that he had difficulty with his supervisors at his job in the past, but maintained his employment despite being "often irritable and socially isolated at work," and that "[d]uring his latter years of employment at the postal service, his work performance and attendance improved."  The October 2010 VA psychiatric examination report also notes that the Veteran had not been psychiatrically hospitalized since 2007 (prior to the period for consideration in this appeal).  The October 2010 VA psychiatric examination report shows that the Veteran "is able to comprehend and complete simple and complex commands, provided he works in relative isolation," that "[h]e has a lengthy history of becoming irritable, anxious and withdrawn in public settings," and that "[h]e has not been able to establish and maintain personal relationships for many years."  The Board notes that these findings are consistent with the Veteran's noted problems during his maintenance of gainful employment during his 34 years at the U.S. Postal Service (during which he reported he "was often irritable and socially isolated at work"); while such symptoms may pose challenges to his work effectiveness, the symptoms are not shown to have rendered the Veteran unemployable.  This is consistent with the October 2010 VA examiner's assessment that the Veteran "is capable of performing some work from a mental health point of view," while noting that he "retired in 2005."  The VA examiner's findings support the assessment that "[i]f the veteran were to return to work, he would not be able to perform executive level functions or serve as a leader.  He would work best in relative isolation."  The VA examiner noted that the Veteran "would invariably become irritable, anxious and withdrawn in the work setting," such that "[h]e and his superiors would need to understand the exact parameters of his work."  Notably, the Veteran was deemed "mentally capable of managing his benefit payments," and "able to perform all activities of daily living."

A June 2013 opinion (received by VA in July 2013) provided by a private vocational consultant is of record.  This opinion is informed by review of pertinent documentation of the Veteran's history, but not by any direct examination or encounter of the Veteran.  The Board observes that the June 2013 opinion somewhat incorrectly states that the Veteran "was found to be rated at 50% from his PTSD as of 2/3/11" and that "[e]arlier ratings found him to be less impaired occupationally.  The Veteran had a 50 percent rating for PTSD effective from October, 2, 2003 (with a temporary 100 percent rating for PTSD in effect for a portion of 2007).  The Veteran's 50 percent rating is in effect for a portion of the period during which he maintained employment, and a 30 percent rating was in effect for a greater portion of that period (dating back to May 1997, with a temporary 100 percent rating assigned for a portion of 2002).

Notably, the evidence cited and discussed in the June 2013 private vocational consultant opinion pertains to (and was added to the record during) the period prior to the RO's April 2008 final decision that determined that the Veteran was not rendered unemployable by service-connected disability as of that time.  The June 2013 opinion notes that the Veteran "consistently struggled with social demands of the work environment and has had issues with employers and co-workers during his long tenure with the postal service as a letter carrier."

The June 2013 opinion does not discuss any of the evidence concerning the Veteran's health and capacity contemporaneous to the period for consideration during this appeal (the TDIU claim currently on appeal was initiated by the Veteran's July 2010 claim).  The most proximate evidence to the period on appeal discussed by the vocational consultant is a February 2008 VA fee-basis psychiatric examination report, and even this evidence pertains to the earlier period for which a final VA adjudication (the April 2008 RO rating decision) has formally determined that the Veteran's service-connected impairments did not render him unemployable.  The June 2013 opinion notes that the February 2008 VA examination report showed "PTSD with a rating of moderate severity indicated by a GAF of 55," but the vocational consultant asserts that the VA examiner's "narrative report is much more restrictive than his [the February 2008 examiner's] rating and conclusion."  The June 2013 opinion cites the February 2008 VA examination report's findings of "suspiciousness, depressed mood, anxious feelings and sleep issues," as well as "a history of problems with irritability and social isolation during [the Veteran]'s employment with the postal service."  The June 2013 opinion acknowledges that the VA fee-basis examiner "does not believe [the Veteran] is totally disabled," but the June 2013 opinion argues that the February 2008 report "proceeds to make comments with would render this veteran unemployable in a competitive setting."  In this regard, the June 2013 opinion notes that the February 2008 report comments that the Veteran is not capable of working on a full-time basis, and that the February 2008 VA examiner described that the Veteran would need a "structured environment" with a "great deal of support" while being kept "relatively isolated" and accommodated such that "his tendencies toward social isolation, irritability and other mental health problems would be taken into account."

The June 2013 private vocational consultant's discussion of the February 2008 VA fee-basis examination report concludes: "Given the structure required in the work setting and the limitation to part-time work, this veteran clearly meets the criteria as unable to meet competitive employment standards on a regular basis."  The June 2013 private vocational consultant goes on to discuss findings in older evidence pertaining to earlier periods (dating back to June 1999), including evidence of psychiatric impairment during periods in which the Veteran was actually employed.  Again, an April 2008 final RO rating decision has already determined that the Veteran was not unemployable due to service-connected disability during the time of the findings discussed by the June 2013 vocational consultant's discussion.  The Board has reviewed the cited evidence and the discussion of that evidence in the June 2013 private vocational consultant's opinion; the focus of the Board discussion of this appeal shall remain upon what the evidence shows with regard to the Veteran's impairment and capacity during the period on appeal arising from his July 2010 claim.

The June 2013 private vocational consultant's letter presents conclusions that include the statement: "The record is consistent in the GAF ratings in the moderate level.  But of more significance occupationally, it is also consistent in terms of his social interaction issues in the workplace.  A severe impairment in that area alone would preclude all work ...."  The vocational consultant asserts that the Veteran "reached a point where it appears he became so depressed and so irritable in the workplace that he missed too much work and had issues with others in the work place on a consistent basis."  The Board notes that an October 2005 VA psychiatric examination report does discuss the Veteran's recent "early retirement" and notes that the "Veteran was missing too much time from work due to drug issues and emotional problems."  Significantly, however, VA examination reports dated in February 2008 and in October 2010 clearly indicate that the worst of the Veteran's problems in this regard were relatively remote: "Early on, while the veteran was abusing substances, he frequently missed work.  During the latter years, his work performance improved."  The October 2005 report notes that the Veteran had "stopped alc[o]hol and other drugs [aside from marijuana]."

The private vocational consultant's conclusions assert that "the evidence in total more likely than not represents total occupational disability due to service-connected conditions at the time of retirement in 2005," arguing that the Veteran "was working in a civil-service job where there is much latitude and tolerance for behavioral issues and absences beyond those of other employers.  Had it not been for this tolerance and accommodation, he most likely would have been forced out of employment earlier than 2005."  To the extent that it may be pertinent to determining whether the Veteran was unemployable during the period for consideration in this appeal, the Board is not persuaded that the Veteran is shown to have been unemployable during his more than three decades of full-time employment in the U.S. Postal Service, concluding with his retirement in 2005.  As discussed below, the competent psychiatric evidence of record indicates that the Veteran was capable (during the period for consideration in this case) of performing occupational tasks that did not feature executive decision-making or leadership responsibilities; the Board does not find that such limitations confined the Veteran to merely marginal employment.
 
More directly significant to this appeal, however, the private vocational consultant's June 2013 letter concludes with greater conviction that the Veteran "clearly met the criteria for total unemployability as of 2/16/08," specifically citing the February 2008 VA examination report as "a comprehensive opinion" showing numerous areas of impairment which would prevent sustained full-time employment as of 2008."  To the extent that the June 2013 letter relies upon the February 2008 VA examination report as the basis for concluding that the Veteran was unemployable due to PTSD during the later period on appeal (arising from the July 2010 claim), the Board is not persuaded that the letter's analysis demonstrates such severity of functional impairment during the period for consideration.  A significant pillar of the analysis presented in the June 2013 letter of the private vocational consultation states that the "[t]he record is consistent in the GAF ratings in the moderate level.  But of more significance occupationally, it is also consistent in terms of his social interaction issues in the workplace.  A severe impairment in that area alone would preclude all work ...."  However, the Board is not persuaded that this assertion identifies support in the contemporaneous evidence for the predicate assertion that the Veteran had "severe impairment" of his social interaction.  It is clear that the Veteran experienced social impairment, but the "consistent" GAF ratings of record (in the 51 to 60 range) noted by the June 2013 letter specifically contemplates "moderate" difficulty in social, occupational, or school functioning.  If mental professionals evaluating the Veteran and assigning GAF scores had identified a "serious" impairment in social, occupational, or school function (e.g. no friends, unable to keep job), then a GAF score in the range of 41 to 50 would have been indicated.

The June 2013 letter of the private vocational consultant challenges the validity of the GAF scores in the 51 to 60 range, but does so by pointing to a June 1999 VA examination report presenting a GAF score of 55 while finding the Veteran "moderately to severely psychiatrically disabled."  It is not clear to the Board that the vocational consultant has identified any clear error in the June 1999 VA psychiatrist's competent findings of psychiatric functional impairment.  Furthermore, and significantly, the vocational consultant does not cite any of the evidence contemporaneous to the period for consideration on appeal to support her assertions and conclusions (all of the discussed evidence is from a period for which the April 2008 RO rating decision already determined that the Veteran was not unemployable due to service-connected disability).  The Board notes that the most proximate cited evidence, the February 2008 VA fee-basis psychiatric examination report (prior to the period on appeal), was authored by a psychiatrist who later re-examined the Veteran and provided updated findings in an October 2010 VA fee-basis examination report (during the period on appeal).  That author's October 2010 findings specifically include that "[t]he veteran is capable of performing some work from a mental health point of view," with certain specified conditions (not able to perform "executive level functions or serve as a leader," "would work best in relative isolation," "[h]e and his superiors would need to understand the exact parameters of his work").  Notably, the VA fee-basis psychiatric examiner does not indicate that the Veteran would be limited to part-time work in the updated October 2010 report, a change in the key assessment that the same examiner made in February 2008 that has been cited with significance by the June 2013 letter of the private vocational consultant.

The Board observes that at the time of the February 2008 VA fee-basis examination, the Veteran had then-recently undergone a multi-month psychiatric hospitalization within the prior several months, a fact that was noted by the examiner at the time.  The February 2008 report's suggestion that the Veteran was limited to part-time work at the time was not authored at a time near to that hospitalization and not during (or even particularly proximate to) the period for consideration in this appeal.  The evidence of record nearer to and contemporaneous to the period for consideration does not show impairment precluding gainful employment, and the October 2010 report from the same examiner that prepared the February 2008 report finds no such impairment.  The VA fee-basis examiner's updated report in October 2010 notes that the Veteran had no new psychiatric hospitalizations since 2007, and repeats significant aspects of the prior assessment of the Veteran's impairment of function and need for certain types of work arrangements except that the examiner no longer included any indication that the Veteran would be limited to merely part-time work.

The Board finds that the evidence does not demonstrate that the Veteran suffered from psychiatric impairment that would prohibit his ability to obtain and maintain substantially gainful employment during the period for consideration in this appeal.  Rather, the Board finds that the competent medical evidence weighs against such a finding.  Significantly, the October 2010 VA fee-basis psychiatric examiner conducted a thorough assessment of the Veteran and reviewed the file, but found that the Veteran was able to work in a role without executive or leadership responsibilities (and that he'd work "best" in a role with limited personal interaction).  That opinion is supported by the record.  There is no indication that the Veteran lacked the required skill or educational background for such employment; he actually performed such employment for 33 years prior to his retirement in 2005.  The record reflects that he worked in the same position for more than three decades; thus, there is a history of stable employment.  The evidence reflects that the Veteran did experience impairment of social functioning that limited the types of occupational roles for which he would be suited, but the evidence indicates that (during the period on appeal) the Veteran was capable of performing work in roles not requiring executive decision-making or leadership responsibilities.  The Board does not find that the Veteran's inability to perform executive or leadership responsibilities confined the Veteran to merely marginal employment; the Board also does not find the fact that the Veteran would work "best" in a role with limited personal interaction is any significant indication that the Veteran was confined to merely marginal employment.

In this case, the Board finds that the weight of the competent and credible evidence weighs against the claim of entitlement to TDIU, and therefore the claim for a TDIU must be denied.  While the Veteran did suffer from psychiatric symptoms and impairment related to his PTSD (as reflected in the 50 percent disability rating assigned), the most persuasive evidence pertinent to the appeal, particularly the October 2010 VA fee-basis examination report, indicates that he could work in certain roles despite those impairments.  The Veteran's other service-connected disabilities for consideration (aside his lung cancer that has already been established as 100 percent disabling) have not been assessed as significantly contributing to any preclusion of gainful employment, and the Veteran and claimant have not asserted otherwise.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected disabilities.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not provide a basis for a grant of TDIU in the instant appeal.

The Board sympathizes with the appellant and recognizes the difficult circumstances of the Veteran's death and the appellant's loss.  The Board understands the sincerity of her belief that the Veteran suffered greater impairment from his service-connected disabilities (particularly his PTSD) than his disability compensation ratings contemplated.  The Board is grateful to the Veteran for his honorable service, and recognizes the significant impairments he endured from service-connected disability.  On the limited question before the Board at this time, applying the law to the facts simply reveals no basis for an increased rating or TDIU in this case.  The Board wishes that a more favorable outcome could have been reached.



ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.

A TDIU is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


